Title: To James Madison from Levett Harris, 13 June 1808
From: Harris, Levett
To: Madison, James



Sir,
St Petersburg 1/ 13 June 1808.

I have the honor to transmit You, herewith inclosed, copy of a note I have received from the Minister of Foreign Affairs & of Commerce Count Romanzoff, to which I add that of the reply I made to it.
The Minister, in addition to his official communication, mentioned to me personally the wish of the Emperor that I would call the early attention of my Government to the object to which it refers, & Suggested at the same time his desire to See these difficulties removed by Treaty or Convention, as he had proposed, by which the mutual interests of the parties, which appeared to have So much Suffered, would be protected & advanced.
Having a personal Acquaintance with the Governor & some of the principal directors of the American Company established here, I took an opportunity to converse with them upon the nature & extent of the greivances of which they had complained; After detailing many instances of very offensive conduct in our Citizens towards their establishments & trade on the N. W. coast of America, they requested me to receive from them the inclosed papers marked Nos. 1 & 2, the former of which is a translation of part of their report to the Ministry, & the latter a statement of the ground of their establishment, pretended rights &c. which will furnish pretty important information upon this interesting Subject: this latter paper was previously shewn to Count Romanzoff, who assured me of it having received his approbation.
This American company, as it is called, is an Institution which is under the immediate protection of the Sovereign.  It was founded in 1781, and in the year 1799 it obtained from the late Emperor Paul a charter of Incorporation, which Secured to it an exclusive priviledge for the term of twenty years to trade to the Islands & coasts N. W. of the American Continent where Russia had made Settlements, to make new discoveries, form establishments &c. in those quarters to the advantage of the Company.  The Capital first consisted of 724. 000 Roubles, but had Since been increased to 4.000.000: its present Situation, I have, however learnt, is not flourishing.  I have the honor to be, with the greatest respect, Sir, Your most Obedient Servant,

Levett Harris.

